Title: From George Washington to Sarah McCarty Johnston Darrell, 18 June 1786
From: Washington, George
To: Darrell, Sarah McCarty Johnston



Madam
[Mount Vernon] 18th June 1786.

A tract of land which I bought of Captn Johnston (your deceas’d husband) lying on Bullskin in Frederick (now Berkeley) county, is, as well as a great many others, comprehended in the judgment lately obtained in the General Court in favor of the Hites; but may, it is said, be relieved from the consequences if it shall appear that this land was originally purchased from Hite.
That the fact is so there can be no doubt, but the difficulty lies in proving it. It would seem by some papers in my hands that Captn Johnston bought the land, wch he sold me from one Lewis Thomas; & that Lewis Thomas bought it of old Jois Hite, father of the present complainants; who passed his Bond for the conveyance; which bond it further appears was assigned to Captn Johnston. Now, if this bond is to be found among the papers of Captn Johnston, for I have it not, it will render null &

void the claim of the Hites; unless it may be for the original purchase money (which was very trifling)—if it cannot be proven that it has been paid.
But if this bond is not in being, it is highly probable the Land will be lost.
The person to whom I sold the land is now calling upon me—this will oblige me in turn to resort to the representations of Capt. Johnston of whom I purchased, & whose Deeds to me warrant it against the claim of every person whatsoever. But all these difficulties (except as to the original sum, which was to have been paid by Lewis Thomas to Hite) may be avoided if you fortunately should find among Captain Johnston’s papers, the original bond from Hite to Thomas for conveyance of the land. It is for this reason I give you the trouble of the present application.
I am informed that commissioners are to meet some day this month, to receive such evidence as can be offered in favor of the present possessors of the land, without which the judgment will be final, I therefore pray that diligent search may be made for Hites Bond, which may prevent a heavy loss, as the land, with the improvements thereon, is now become very valuable. I am &c.

G: Washington

